THOMPSON, Judge,
concurring in part, dissenting in part.
¶ 49 I agree with the majority’s resolution of the issues in this case, with the exception of those issues arising from the fraud claim against the Curriers. The majority posits a viable claim concerning the “real” reason the Curriers sold to the Lerners. Generally, the reason a party enters into a contract is not material and a misrepresentation as to a *409contracting party’s motivation will not support the justifiable reliance element of a fraud claim. Lucas v. Long, 125 Md. 420, 94 A. 12 (1915); Byrd v. Rautman, 85 Md. 414, 36 A. 1099 (1897). Obviously, the pertinence of the purported fact of the Curriers’ nondisclosure relates to the presence of a sex offender next to the property. This nondisclosure is not actionable pursuant to A.R.S. § 32-2156(A)(3). Half-truths can be the stuff of fraud claims. See Prosser, Torts, 5th Ed. § 106 (“half of the truth may obviously amount to a lie, if it is understood to be the whole.”) But this claim relies on the assertion that the Curriers’ alleged affirmative statement (wanting to move closer to friends) omitted the truth as to the neighbor. Sanctioning such a claim based on such an omission is contrary to the statute.
¶ 50 Plaintiffs have presented no authority for the proposition that there existed at common law an action for non-disclosure of stigmatizing facts as to off-premises conditions. See Roberts, Off-Site Conditions and Disclosure Duties: Drawing the Line at the Property Line, 2006 B.Y.U. L.Rev. 957 (liability for latent defects should not be extended to off-site acts). The statute does not violate the anti-abrogation clause.
¶ 51 I would affirm the superior court in full.